*58
By the Court,

Smith J.
We have been furnished with no briefs and but meager argument, probably for the reason that counsel did not think the question of sufficient importance to require a brief of points or reterence to authorities. But we have looked into the record, and upon its inspection are of the opinion that the court below erred, in permitting the counsel for the plaintiff in error to be interrupted in the examination of the party called as a witness. The statute allows a party to be examined as a witness. Being a witness the regular course of examination must be pursued. If it were otherwise, inextricable confusion would result. There are some occasions on which the opposite party will be permitted to arrest, or rather interrupt the examination of an adverse witness, such as the inquiry as to written evidence as to the same matter sought to be elicited oi ally; suchas the interest of the witness, and the like. But this case is not of that character. The court below erroneously allowed the witness to be taken from the examination of the party calling him. The effect of this error may have been fatal to the rights of the plaintiffs in error. At all events we cannot hold it to be immaterial.
Judgment reversed with costs.